DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 22 June 2021 has been accepted and entered.

Response to Arguments
Applicant’s arguments, see remarks filed 22 June 2021, with respect to the rejection of claims 1-8 and 12-16 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 13, the previously cited combination of Suwa et al. (US 2019/0011574 A1) and Ohta et al. (US 2012/0318991 A1) does not appear to disclose or reasonably suggest the claimed member having a lower heat conductivity than a heat conductivity of the back face arranged in the recess as an outer piece or fixed to the back face, as claimed.
With respect to claim 9, the previously cited combination of Suwa an Ohta does not appear to disclose or reasonably suggest fixing the member to the imaging apparatus via a heat insulating member, as claimed.
With respect to claim 10, the previously cited combination of Suwa an Ohta does not appear to disclose or reasonably suggest the claimed antenna provided inside the housing, wherein the member is formed near a side face of the housing that is closest to the antenna.
With respect to claim 11, the previously cited combination of Suwa an Ohta does not appear to disclose or reasonably suggest fixing the housing and the base via the member, as claimed.
Claims 2-8, 12, and 14-16 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	29 June 2021